
	
		II
		111th CONGRESS
		2d Session
		S. 3637
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2010
			Mr. Kohl (for himself,
			 Ms. Snowe, and Mr. Inouye) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Banking, Housing, and Urban Affairs
		
		A BILL
		To authorize appropriations for the Housing Assistance
		  Council.
	
	
		1.Short titleThis Act may be cited as the
			 Housing Assistance Council Program
			 Reauthorization Act of 2010.
		2.Assistance to
			 Housing Assistance Council
			(a)UseThe
			 Secretary of Housing and Urban Development may provide financial assistance to
			 the Housing Assistance Council for use by such Council to develop the ability
			 and capacity of community-based housing development organizations to undertake
			 community development and affordable housing projects and programs in rural
			 areas. Assistance provided by the Secretary under this section may be used by
			 the Housing Assistance Council for—
				(1)technical
			 assistance, training, support, and advice to develop the business and
			 administrative capabilities of rural community-based housing development
			 organizations;
				(2)loans, grants, or
			 other financial assistance to rural community-based housing development
			 organizations to carry out community development and affordable housing
			 activities for low- and moderate-income families; and
				(3)such other
			 activities as may be determined by the Housing Assistance Council.
				(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated for fiscal years 2012 through 2017 such sums as
			 are necessary for financial assistance under this section for the Housing
			 Assistance Council.
			
